EXHIBIT 10.33

SECOND AMENDMENT TO

RETENTION AGREEMENT

This SECOND AMENDMENT TO RETENTION AGREEMENT (the “Second Amendment”) is dated
as of December 22, 2008 between CheckFree Corporation, a Delaware corporation
(the “Company”) and Peter J. Kight (“Executive”).

WHEREAS, Executive and Company have previously entered into that certain
Retention Agreement dated as of July 27, 2007, and amended as of August 2, 2007
(the “Agreement”); and

WHEREAS, the parties desire to enter into this Second Amendment to revise the
terms of the Agreement to comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and guidance promulgated thereunder (“Section 409A”);

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.    Section 11(b) is hereby amended in its entirety to read as follows:

(b)    Subject to the provisions of Section 11(c), all determinations required
to be made under this Section 11, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determination, shall be made by a nationally recognized
accounting firm selected by the Company and reasonably acceptable to the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 11, shall be paid by
the Company to Executive at the same time as the Company pays to the Executive
the Severance Payment, provided, however, if prior to such date the Executive is
required to remit the Excise Tax to the Internal Revenue Service, then upon
written notice by the Executive to the Company, the Company shall promptly
reimburse the Executive for the Gross-Up Payment attributable to such Excise Tax
payment (but based upon Executive’s actual rate of taxation), but no later than
December 31 of the year after the year in which Executive remits the Excise Tax.
Any determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.



--------------------------------------------------------------------------------

In the event that the Company exhausts its remedies pursuant to Section 11(c)
and Executive thereafter is required to remit any Excise Tax to the Internal
Revenue Service, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive, but no later than December 31
of the year after the year in which Executive remits the Excise Tax.

2.    Section 11(c) is hereby amended in its entirety to read as follows:

(c)    Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(i)    give the Company any information reasonably requested by the Company
relating to such claim,

(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii)    cooperate with the Company in good faith in order to effectively
contest such claim, and

(iv)    permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 11(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall promptly reimburse the amount of
such payment to Executive within 10 business days after delivery of the

 

2



--------------------------------------------------------------------------------

Executive’s written notice to the Company that he has made such payment
accompanied with such evidence of payment as the Company may reasonably require,
but no later than December 31 of the year after the year in which Executive
makes such payment, and the Company shall indemnify and hold Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such reimbursement or
with respect to any imputed income with respect to such reimbursement; and
further provided that any extension of the statute of limitations relating to
payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

3.    Section 11(d) is hereby amended in its entirety to read as follows:

(d)    If, after the receipt by Executive of a reimbursement by the Company with
respect to payment of any claim made by the Executive at the direction of the
Company pursuant to Section 11(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 11(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Executive of a
reimbursement by the Company with respect to payment of any claim made by the
Executive at the direction of the Company pursuant to Section 11(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such reimbursement shall not be required to be
repaid and the amount of such reimbursement shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

4.    Except as otherwise provided herein, the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment, or have caused this Second Amendment to be executed and delivered, to
be effective as of the date first written above.

 

 

CHECKFREE CORPORATION By:   /s/ Thomas J. Hirsch   Name: Thomas J. Hirsch  
Title: CFO EXECUTIVE By:   /s/ Peter J. Kight   Peter J. Kight

 

3